STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 16, 20, were known in the art as evidenced by Wu et al (U.S. PG Pub. No. 2020/0293064), which discloses receiving video images, each video image comprising a temporal sequence of frame images (“training image data 702”), with associated geographical data for determining a geographical region in which each video image was captured at ¶¶ [0027], [0033], [0048], [0083], [0136](“One or more of the controller(s) 143 6 may receive inputs (e.g., represented by input data) from an instrument cluster 1432 of the vehicle 1400 … such as vehicle velocity, …, location data (e.g., the vehicle' s 1400 location, such as on a map), direction…”). Wu discloses determining from the video images a set of training image sequences, each training image sequence comprising sequenced frame images selected from one of the video images, wherein for at least some of the training image sequences, the frame images are sequenced in an order different than the video image from which the frame images have been extracted at ¶¶ [0094], [0107]-[0108], [0120]-[0122]: “[T]he sequences of images across mini-batches may vary… As another example, from a first mini-batch (e.g., at a different row) to a second mini-batch (at the different row), the sequence of images may not continue (e.g., frames 3, 5, 7 in the first mini-batch, and ., with respect to an origin point of the vehicle 1400) in world space for the bus 802.” (emphasis added). See, also, ¶ [0088]: “A conversion from pixels in image space to locations in world space may be known to the system, and thus—in some embodiments—a location in world space for each of the objects may be determined using the locations in image space.” But, Wu discloses using the frame images are sequenced in an order different than the video image from which the frame images have been extracted to prevent overfitting in the training of the ML model to distinguish between frame images or image sequences captured in different geographic regions based on their visual content at ¶¶ [0120]-[0121]: “By staggering the order, frame interval, and sequences across mini-batches, the sequential DNN 104 may be trained to predict outputs without overfitting to a training data set.” Wu does not disclose using each training image sequence to train the ML model to determine information about the order of sequenced frame images in image sequences based on their visual content.
Using a randomly shuffled training image sequence to train a ML model to determine information about the order of sequenced frame images in image sequences based on their Lee et al, “Unsupervised Representation Learning by Sorting Sequences” at pp. 667-668: “Given a tuple of randomly shuffled frames, we train a neural network to sort the images into chronological order, as shown in Figure 1. The sequence sorting problem provides strong supervisory signals as the network needs to reason and understand the statistical temporal structure of image sequences… [W]e propose an Order Prediction Network (OPN) architecture. Instead of extracting features from all frames in a tuple simultaneously, our network first computes features from all the pairwise frames and fuses them for order prediction.” See, also, p. 670, sec. 3.2. However, Lee does not disclose training the ML model to distinguish between frame images or image sequences captured in different geographic regions based on their visual content. There is insufficient motivation for combining the Lee reference, which discloses a method for placing video frames in correct temporal order, with the Wu reference, which has no need to determine the correct temporal order of video frames.
Other prior art considered and hereby made of record includes:
Collomose et al (U.S. PG Pub. No. 2009/0028448) which discloses determining the correct order of video frames at ¶¶ [0002], [0186]-[0187] in order to account for dropped frames during transmission of video signals. But, Collomose does not disclose determining this information based on visual content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668